                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

KENNETH C.,                                      )
                                                 )
                           Plaintiff,            )
                                                 )
                      v.                         )     No. 1:18-cv-02777-RLY-DML
                                                 )
NANCY A. BERRYHILL,                              )
                                                 )
                           Defendant.            )

             ORDER ADOPTING REPORT AND RECOMMENDATION

       The Magistrate Judge submitted her Report and Recommendation on Plaintiff’s

failure to comply with the court’s orders and failure to prosecute his claims. The parties

were afforded due opportunity pursuant to statute and the rules of this court to file objection;

none were filed. The court, having considered the Magistrate Judge’s Report and

Recommendation, hereby ADOPTS the Magistrate Judge’s Report and Recommendation.

SO ORDERED this 11th day of March 2019.




Distributed Electronically to Registered Counsel of Record

Via United States Mail:
Kenneth Clarkson
7358 Glendale Drive
Avon, IN 46123
